Citation Nr: 1735206	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-18 764A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia claimed as the result of exposure to contaminated water at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to December 1964.  He died in February 2017.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Phoenix, Arizona, Regional Office (RO) which, in pertinent part, denied service connection for chronic lymphocytic leukemia claimed as the result of exposure to contaminated water at Camp Lejeune, North Carolina and tinnitus.  In February 2017, the Board advanced the Veteran's appeal on the docket on its own motion.  

In March 2017, the Board granted service connection for both chronic lymphocytic leukemia claimed as the result of exposure to contaminated water at Camp Lejeune, North Carolina and tinnitus.  


VACATUR

The Veteran died in February 2017.  In March 2017, the Board granted service connection for both chronic lymphocytic leukemia claimed as the result of exposure to contaminated water at Camp Lejeune, North Carolina and tinnitus.  VA was informed of the Veteran's death in March 2017.  

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, and 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Board may vacate an appellate decision at any time on its own motion where the Veteran has been denied due process of law or due to application of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

Unfortunately, the Board was without jurisdiction to adjudicate the Veteran's appeal at the time of its March 2017 favorable decision due to the Veteran's February 2017 death.  Therefore, the decision must be vacated.  
ORDER

The March 2017 Board decision granting service connection for both chronic lymphocytic leukemia claimed as the result of exposure to contaminated water at Camp Lejeune, North Carolina and tinnitus is vacated.  



	                        ____________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

